Citation Nr: 1032839	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence sufficient to reopen a claim 
seeking entitlement to service connection for chronic cervical 
strain with degenerative disc disease (DDD) has been submitted 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas. 

The reopened claim of service connection for chronic 
cervical strain with DDD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  An unappealed February 1997 rating decision, in pertinent 
part, denied service connection for cervical strain with DDD 
finding no medical evidence relating the Veteran's current 
diagnoses to any incident of his military service. 

2.  Evidence received since the February 1997 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision that denied the claim for 
entitlement to service connection for cervical strain with DDD is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  Evidence received since the February 1997 rating decision in 
relation to the Veteran's claim for entitlement to service 
connection for cervical strain with DDD is new and material, and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran first initiated his claim for service connection for 
residuals of a neck injury in January 1997 indicating he has 
suffered with chronic neck pain since a significant in-service 
motor vehicle accident (MVA) in January 1969.

The Board notes at the outset, that the Veteran's service 
treatment records suggest the Veteran was involved in two 
vehicular accidents while on active duty.  In January 1968, the 
Veteran was treated for neck pain related to a MVA.  At that 
time, the Veteran was diagnosed with muscular pain of the left 
side of the neck.  One year later, in January 1969, the Veteran 
was in a significant MVA where he was a passenger of a car that 
struck a tree, resulting in the Veteran fracturing many bones and 
causing many lacerations to his head and chin.  The service 
treatment records at that time do not indicate complaints of neck 
injury specifically, but the Veteran has maintained throughout 
the years that he believes he did injure his neck at that time 
and the manifestations grew more significant later on in life.  
It does not appear the Veteran claims his current neck disorder 
is related to his January 1968 complaints and treatment of 
muscular neck pain.  

The Veteran was afforded a VA examination in January 1997 where 
the examiner noted the Veteran's reported history of the 1969 
MVA, and diagnosed the Veteran with chronic cervical strain, 
degenerative joint disease (DJD) of the cervical spine and DDD of 
the cervical spine confirmed by x-rays.  The examiner, however, 
did not proffer an opinion as to the likely etiology of the 
Veteran's cervical spine disorders other than noting his reported 
history of in-service injury.

In a February 1997 rating decision, the RO noted the 1968 neck 
complaints and the severe January 1969 MVA, but found there was 
no medical evidence indicating a medical nexus between his 
current cervical spine diagnoses and his in-service MVA and neck 
complaints.  

The Board notes the RO also denied the Veteran's claim in a 
September 2005 rating decision finding no new and material 
evidence had been submitted.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  

No correspondence was received from the appellant within the 
appeal period.  Therefore, the February 1997 rating decision is 
final.

With respect to the September 2005 rating decision, however, the 
Veteran's representative filed, what appeared to be a new claim 
seeking to reopen his claim of entitlement to service connection 
for cervical strain with DDD in December 2005.  The Veteran, 
however, submitted a statement in February 2006, within the 
appellate time frame, expressing confusion over his cervical 
spine claim indicating he thought his claim was already on 
appeal.  The RO again denied the claim in April 2006 and the 
Veteran timely appealed in April 2006, which the Board notes is 
also a timely appeal to the September 2005 rating decision.  As 
indicated in the introduction, the Board concludes this current 
appeal stems from the September 2005 rating decision declining to 
reopen the Veteran's cervical spine claim. 

As indicated above, at the time of the February 1997 rating 
decision, the record included the Veteran's service treatment 
records indicative of neck pain complaints in January 1968 and a 
significant MVA in January 1969 resulting in multiple broken 
bones and lacerations.  The record also significantly contained a 
VA examination report conducted in January 1997 where the 
examiner noted the Veteran's reported military history and 
diagnosed the Veteran with chronic cervical strain, DJD and DDD 
of the cervical spine, confirmed by x-rays.  The examiner did not 
provide an opinion with respect to likely etiology of the 
disorders.  Also significant, the record contained multiple VA 
examinations conducted in1975, 1976, 1977, and 1980 where the 
Veteran did not indicate any symptomatology related to his neck.  
Significantly, many of these examinations discussed the residuals 
of his January 1969 MVA, to include low back pain, but the 
Veteran at those times did not complain of cervical spine 
symptomatology.

Potentially relevant evidence received since the 1997 decision 
includes the Veteran's lay statements, private treatment records, 
an August 2006 VA examination, and VA outpatient treatment 
records. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims his neck problems through the years is 
attributable to the January 1969 in-service MVA.  The RO 
previously denied the claim finding no medical evidence showing 
the Veteran's current cervical spine disorders is related to his 
military service.  Accordingly, for evidence to be new and 
material in this matter, it would have to tend to show that the 
Veteran's current cervical spine diagnoses are related to his 
military service. 

Private treatment records from the Veteran's chiropractor 
indicate the Veteran was in another post-service MVA in September 
2003 injuring his neck and causing significant neck pain.  
Subsequent VA outpatient treatment records also reference the 
post-service neck injury.

The Veteran does not deny he was in a MVA in September 2003 
injuring his neck.  Rather he claims his neck disorder began long 
before the September 2003 MVA and was aggravated by the MVA.  

VA outpatient treatment records and VA examinations dated prior 
to September 2003 confirm the Veteran complained of and was 
treated for chronic cervical strain, DJD and DDD of the cervical 
spine well before the 2003 MVA.  VA outpatient treatment records, 
moreover, note the Veteran's military MVA as part of his 
pertinent history with regard to his cervical neck disorders.  

The Veteran was afforded a VA examination in August 2006 where 
the examiner was asked whether the Veteran's current neck 
complaints are due to his 1969 MVA.  In response, the examiner 
concluded, "I cannot say without pure speculation.  He has had 
[two vehicular accidents] and the last one has caused more pain.  
I can't say that this aggravated it [versus] started a new 
process.  I know it did not help it!"

Again, the Veteran is not denying he was in a post-service MVA 
injuring his neck.  Rather, he claims his neck problems stem from 
the in-service January 1969 MVA and were aggravated by the post-
service accident.  

The VA outpatient treatment records confirm the Veteran was 
diagnosed and treated for cervical strain, DJD and DDD well 
before the 2003 accident.  The records further note the Veteran's 
in-service MVA as pertinent medical history.  The August 2006 VA 
examiner's opinion does not conclusively link the Veteran's 
current cervical spine disorders to his military service or his 
post-military MVA.  Rather, the examiner indicates a nexus cannot 
be ruled out or confirmed.

In short, no medical professional has ever rendered a definitive 
opinion with regard to the nexus of the Veteran's cervical spine 
disorders.  The medical evidence, however, indicates medical 
evidence that the Veteran's cervical spine disorders pre-dated 
his post-service MVA and provides at least some evidence of a 
possible connection.

Although not dispositive, at the very least, the evidence may be 
deemed "material" for purposes of reopening the Veteran's claim 
and to that extent, the claim is granted.  Cf. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Since the claim is being 
reopened, any deficiencies in notice were not prejudicial to the 
Veteran.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for chronic cervical strain with 
DDD, the claim is reopened, and, to that extent only, the appeal 
is granted.


REMAND

As explained above, there is conflicting medical evidence of 
record whether the Veteran's cervical spine disorders are related 
to his military service or related to a September 2003 post-
service MVA.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Veteran was afforded a VA examination in 
January 1997 and again in August 2005.  In January 1997, the VA 
examiner noted the Veteran's prior January 1969 MVA, diagnosed 
the Veteran with chronic cervical strain, DJD and DDD, but did 
not otherwise proffer an opinion as to the likely etiology.

In August 2006, the VA examiner indicated it would be pure 
speculation to opine whether the Veteran's current cervical spine 
disorders are due to his January 1969 MVA versus his post-service 
September 2003 MVA.

In both opinions, however, the examiners noted a review of the 
claims file was completed, but it is clear neither examiner was 
aware of or noted all relevant facts. 

Neither examiner noted the Veteran's in-service complaints of 
neck pain following a January 1968 accident.  Service treatment 
records indicate, at that time, the Veteran complained of 
injuring his neck in a vehicular accident and was treated for 
muscular strain.  It is clear the January 1969 MVA was far more 
significant resulting in several broken bones and lacerations, 
but the 1968 injury is still clearly relevant to the question of 
nexus. 

The August 2006 examiner, moreover, notes the 1969 MVA and the 
September 2002 MVA, but does not indicate or reconcile the fact 
that the Veteran was diagnosed and treated for cervical strain, 
DJD and DDD well before the 2003 MVA.  Accordingly, the Board 
finds the opinions may have been based on incomplete information 
and, therefore, a new VA examination is warranted.

The RO/AMC should also take this opportunity to obtain VA 
outpatient treatment records from May 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent treatment records for 
the Veteran from the VA Medical Center in 
Fayetteville, Arkansas from May 2007 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

2.  Ask the Veteran to identify any and all 
private medical providers who he sought 
treatment for his cervical spine, not already 
of record, to include Dr. Ramsey, Dr. Hoffmann 
and any other private medical doctor 
identified.  These medical records should then 
be requested, and the RO should specify that 
actual treatment records and hospitalization 
records, as opposed to summaries, are needed.  
All efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an appropriate VA examination with an 
orthopedist for the claimed cervical spine 
disorder to ascertain the diagnosis and 
likely etiology of any and all neck 
conditions found. The claims folder and a 
copy of this Remand must be made available 
to, and be reviewed by, the examiner prior to 
the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations. 

The examiner should indicate whether the 
Veteran's cervical spine disorders are at 
least as likely as not related to his in-
service January 1968 MVA, January 1969 MVA or 
any other incident of his military service 
versus his post-service September 2003 MVA.  
The examiner should also reconcile any 
conflicting medical evidence in the record. 

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion provided 
reconciling all conflicting medical evidence 
regarding the Veteran's diagnosis and 
etiology.  

4.  After the above is complete, readjudicate 
the Veteran's claim on the merits.  If the 
claim remains denied, provide the Veteran a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


